Order unanimously affirmed without costs. Memorandum: Family Court properly directed respondent to contribute to the support of his minor daughter. The daughter moved out of respondent’s two-room efficiency apartment after the birth of her child and began receiving public assistance benefits. Respondent acknowledged that his living quarters were too small to accommodate his daughter and the baby. Under the circumstances, the legal obligation of respondent to support his 19-year-old daughter continued after she left his home- (see, Matter of Henry v Boyd, 99 AD2d 382, affd 65 NY2d 645; see also, Matter of Monroe County Dept. of Social Seros. [San Filippo] v San Filippo, 178 AD2d 1011, 1012; Matter of Sanders v Lavine, 59 AD2d 911). (Appeal from Order of Oneida County Family Court, Morgan, J.—Support.) Present—Green, J. P., Pine, Lawton, Callahan and Fallon, JJ.